967 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jerald Wayne DICKERSON, Defendant-Appellant.
No. 91-50188.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 1992.Decided July 10, 1992.

Before PREGERSON, BRUNETTI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Jerald Dickerson appeals the district court's refusal to reduce his sentence pursuant to a motion under F.R.Cr.P. 35(b).   We have jurisdiction, 28 U.S.C. § 1291, and we affirm.


3
Pursuant to a plea agreement, the government filed within one year of the imposition of Dickerson's sentence a Rule 35(b) motion to bring to the attention of the court the nature and extent of Dickerson's post-plea cooperation.   The district court considered the motion and concluded that Dickerson's cooperation was not substantial and did not merit a reduction of his sentence.   This court will reverse a district court's decision on a Rule 35 motion only for illegality or gross abuse of discretion.   See United States v. Fowler, 794 F.2d 1446, 1449 (9th Cir.1986), cert. denied, 479 U.S. 1094 (1987).   In this decision we find neither.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3